         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :       Case No. 18-CR-230
               v.                              :
                                               :
JAMES PIERCE                                   :
                                               :
                       Defendant.              :


    GOVERNMENT’S NOTICE OF INTENT TO INTRODUCE EVIDENCE PURSUANT
                  TO FEDERAL RULE OF EVIDENCE 404(b)

       The United States hereby provides notice of its intent to introduce evidence pursuant to

Federal Rule of Evidence 404(b) regarding the defendant, James Pierce.1

       On July 31, 2018, a federal grand jury charged the defendant with one count of conspiracy

to commit wire fraud and two counts of wire fraud in violation of 18 U.S.C. § 1349 and 18 U.S.C.

§ 1343, respectively. (Dkt. 4). The indictment alleges that Pierce and his co-conspirators falsely

represented that they could provide victims with documentation showing that the victims had

access to funds on deposit at a bank in the Dominican Republic (Bank 1). (Id. at 3). The victims

believed they could use that documentation to help them obtain financing for commercial

transactions. (See id. at 4). In reality, neither Defendant Pierce nor his co-conspirators had access

to funds at the bank and had no ability to cause the bank to issue the purported documentation.

(Id.). Instead, the conspirators gave the victims fake Bank 1 documentation and took hundreds of




1
 Government counsel informed defense counsel of its intention to introduce this evidence by letter on
August 16, 2019. Previously, government counsel had discussed its intention to introduce much of this
evidence with defense counsel, and the government highlighted certain of this evidence in its March 14,
2019 Response to Defendant’s Motion to Modify His Conditions of Release.


                                                   1
            Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 2 of 10




thousands of dollars of their money. (See id. at 4-6). In some instances, victims were even tricked

into making additional payments to have Bank 1 “re-issue” the fraudulent documents. (Id. at 6).

                                           FACTUAL BACKGROUND

           The Government expects the main issue at trial to be the defendant’s fraudulent intent. To

help prove the defendant’s fraudulent intent, and to rebut any defense that the defendant was acting

mistakenly or in good faith when he provided victims with false Bank 1 documentation, the

Government seeks to introduce evidence that following the transactions charged in the Indictment

that defrauded Victims A, B, and C, the defendant continued to carry out the same fraudulent

scheme. Specifically, the government seeks to introduce two categories of evidence.

I.         Victim D and Individual A Evidence

           First, the government seeks to introduce evidence detailing Pierce’s involvement with two

transactions defrauding an additional victim (Victim D), as well as evidence that Pierce was

communicating directly through WhatsApp electronic messages with the individual who appears

to have provided Victim D’s fake bank documentation (Individual A)—this time from a Costa

Rican subsidiary of another international bank (“Bank 2”).

           The government expects Victim D to testify that she first came into contact with Broker B2

over the Internet in or around December 2016. Broker B represented that in exchange for payment,

Broker B would cause a bank in Costa Rica to issue a standby letter of credit (“SBLC”) in the

amount of several million dollars, which the Costa Rican bank would transmit to a receiving bank.

The victim could then access a line of credit that the receiving bank would issue based on the

SBLC. Victim D made an initial payment to the escrow agent for the transaction in or about

December 2016. In exchange, Broker B sent Victim D purported documentation from the Costa



2
    “Broker A” is identified in ¶ 23 of the Indictment.

                                                          2
         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 3 of 10




Rican bank that appeared to show that Individual A at the Costa Rican bank had issued her SBLC.

However, her bank never received the documents, and the government expects a representative of

Bank 2 to testify that the purported bank documents that Victim D was provided were false.

        Broker B then instructed Victim D to pay $30,000 directly into a bank account controlled

by Pierce to have the documents re-issued—which she did in January 2017. Once again, that

transaction failed, and this time Victim D did not receive any purported documentation from the

Costa Rican bank. Following the failure of Victim D’s transactions, she sent a number of e-mails

to Pierce, Individual A, and Broker B through June and July of 2017, accusing them of fraud for

providing her with fake bank documentation. Victim D sent approximately one dozen e-mails to

Pierce alone. Pierce did not respond back to her, although he did ultimately refund Victim D the

$30,000 that she paid him.

        Around this same time, Pierce was in direct communication with Individual A (the

purported Costa Rican banker) over WhatsApp. On July 6, 2017, Individual A reminded Pierce

in a WhatsApp communication that Individual A was taking a risk by providing fake bank

documentation (translated from Spanish):

        Please understand that each time I do a letter or an email, I am taking a risk that does not
        allow me to do those things for free.

        Despite this, less than one month later the defendant again requested fraudulent bank

documentation from Individual A. On August 3, 2017, the defendant wrote to Individual A

(translated from Spanish):

        I need a RWA letter3 for a client[.] I can send you $500 right now via MG
        [Moneygram] or WU [Western Union] and you can get it out of [Bank 2] with your
        information and your direct number so that they can call you to confirm it[,] and
        from there the client can then get the money to send to you and to pay for sending
        the Swift!
3
 “RWA” stands for “ready, willing, and able.” An “RWA” letter is a letter purportedly from a bank in
which the bank states that it is “ready, willing, and able” to perform a service on behalf of a client.
                                                    3
         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 4 of 10




Pierce then sent Individual A a receipt appearing to show that Pierce paid him $1,000

through a money transfer service in Costa Rica.

II.    Individual B Evidence

       Following the failure of the transactions charged in the Indictment and the fraudulent

Victim D transactions described above, WhatsApp communications seized from the defendant’s

phone show that Pierce continued to communicate with another individual (Individual B) in 2017

and 2018 about providing fake Bank 2 documentation to victims. These communications include

Pierce and Individual B exchanging drafts of false Bank 2 documents. Importantly, there is

evidence that Individual B participated in the conduct charged in the Indictment as well. The

government expects an FBI forensic accountant to testify that a review of the relevant bank records

indicates that Pierce’s co-conspirator transferred some of the proceeds from Victim C’s

transactions in 2013 to Individual B.

       With respect to the WhatsApp communications between Pierce and Individual B, in

January 2018, Pierce forwarded Individual B an e-mail from a victim which stated that the victim’s

organization was “advised by Senior Legal Counsel” at Bank 2 that the documents they received

were “not authentic or valid.” Then in March 2018, the Defendant forwarded Individual B pictures

of a letter drafted by the law firm of another victim. That letter, which was addressed to Pierce,

claimed that Pierce falsely promised to deliver a Standby Letter of Credit (SBLC) and that Pierce’s

failure to do so amounted to fraud. The letter further claimed that “verified bank officials have

confirmed that none of the monies were ever received and that the documents purportedly issued

by banks were completely fraudulent.” The defendant also forwarded to Individual B a photo of

an email received by the victim from Bank 2, which confirmed that the documents that the victim

had been provided “were not created, issued, or sent” by Bank 2.

                                                  4
         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 5 of 10




       Following this flood of communications between Pierce and Individual B regarding

fraudulent Bank 2 documentation, Pierce and Individual B worked together through WhatsApp

communications to create yet another set of fake Bank 2 documentation to provide to an additional

victim (Victim E). On May 11, 2018, Individual B sent Pierce a purported letter from Bank 2 that

affirmed that Victim E had at least €500 million on deposit. Then on June 5, 2018, Pierce

forwarded an email to Individual B in which Victim E was informed by a purported Bank 2

representative that a document provided to Victim E was a fraud and that he “should report that to

the police.” Pierce commented to Individual B (translated from Spanish): “[I]t’s better to say, I’m

going to look into it[;] I don’t remember! Instead of call the police[,] don’t you think?”

       Then just three days later, the Defendant sent Individual B a template for another purported

Bank 2 letter to provide to Victim E. Pierce told Individual B (translated from Spanish) that this

was a draft and that an individual named “Leroy” should e-mail the final version. Approximately

three weeks later, Individual B sent an updated version of the draft back to Pierce, now on Bank 2

letterhead and signed by an employee named Leroy, along with screenshots of a purported online

account statement for Victim E. Pierce responded (translated from Spanish) that the statement was

wrong because “it needs to be stated in dollars or euros.”

       The government expects that a representative of Bank 2 will testify that none of the

purported Bank 2 documents for Victim E that Pierce exchanged with Individual B were legitimate

Bank 2 documents.

                                         LEGAL STANDARD

       Evidence of a crime, wrong, or other act is admissible to prove intent, knowledge, absence

of mistake, and a common plan or scheme. Fed. R. Evid. 404(b)(2); United States v. Thompson,

921 F.3d 263, 269 (D.C. Cir. 2019). Courts in the D.C. Circuit perform a two-step analysis to



                                                 5
         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 6 of 10




determine the admissibility of other acts evidence under Rule 404(b). See United States v. Bikundi,

No. 14-cr-030 (BAH), 2015 WL 5915481, at *5 (D.D.C. Oct. 7, 2015) (Howell, J.) (citing United

States v. Miller, 895 F.2d 1431, 1435 (D.C. Cir. 1990)). First, courts look to Rule 404(b) and

assess whether the proposed evidence is being introduced for a permissible purpose and whether

the evidence is relevant to that purpose. Id. Second, courts apply Rule 403 and balance the

probative value of the proposed evidence against its potential to prejudice the defendant. Id.

        “Rule 404(b) is a rule of inclusion rather than exclusion.” United States v. Mosquera-

Murillo, 153 F. Supp. 3d 130, 177 (D.D.C. 2015) (Howell, J.) (quoting United States v. Bowie,

232 F.3d 923, 929 (D.C. Cir. 2000)). Rule 404(b) is “quite permissive” and allows the admission

of other acts evidence “so long as the evidence is offered for any other relevant purpose” than that

a defendant’s actions conformed to his character. See Bikundi, 2015 WL 5915481, at *5 (quoting

Bowie, 232 F.3d at 929-30) (citing United States v. Straker, 800 F.3d 570 (D.C. Cir. 2015) (per

curiam)). “Extrinsic acts evidence may be critical …, especially when th[e] issue involves the

actor’s state of mind and the only means of ascertaining that mental state is by drawing inferences

from conduct.” United States v. Brown, 597 F.3d 399, 404 (D.C. Cir. 2010) (quoting Huddleston

v. United States, 485 U.S. 681, 685 (1988)). Additionally, “Rule 404(b) draws no distinction

between bad acts committed before and bad acts committed after the charged offense … In each

case the question Rule 404(b) poses is whether the bad acts evidence is relevant …” United States

v. Latney, 108 F.3d 1446, 1449 (D.C. Cir. 1997).

                                               ANALYSIS

I.     The Government’s Proffered Evidence is Highly Probative of the Defendant’s
       Fraudulent Intent to Commit the Charged Crimes

       The main issue at trial in this case will likely be the defendant’s fraudulent intent. The

government expects to introduce evidence that Pierce and his co-conspirators told victims that they

                                                 6
         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 7 of 10




could help the victims obtain letters of credit from Bank 1 in the Dominican Republic in exchange

for payment. The government will introduce further evidence that, in reality, the defendant and

his co-conspirators had no ability to obtain such letters of credit, and instead provided the victims

with false Bank 1 documents and took their money. The government’s proffered evidence is highly

probative of the defendant’s intent. It would, for example, rebut an argument by the defendant

that he believed that the bank documentation he provided to victims was legitimate.

       As described above, this evidence will show that after the failure of the transactions

involving Victims A, B, and C charged in the Indictment, the defendant: a) continued to try to

defraud additional victims using the same scheme; and b) communicated directly with additional

co-conspirators about providing fake documents to victims, including exchanging drafts of the

false documents. In other words, rather than halting his conduct after the failure of the charged

transactions, he continued to pursue the exact same scheme with additional participants and fake

documents from a different bank. With respect to the Individual B evidence specifically, the

evidence will show that Individual B received proceeds from the charged conduct as well. Thus,

to the extent that the defendant argues at trial that he was relying on others that he believed

provided a legitimate connection to Bank 1, the government respectfully requests that it be able to

present evidence to the jury that the defendant was continuing to exchange drafts of fake bank

documents with Individual B several years later.

       Courts have repeatedly admitted other acts evidence that helped to prove that a defendant

was not acting in good faith or had the specific intent to defraud. See Brown, 597 F.3d at 405

(warnings given to the defendant of the unlawfulness of presenting fictitious bank documents as

legitimate was probative of defendant’s fraudulent intent in later bank fraud charge because it

showed defendant’s knowledge and absence of mistake); Bowie, 232 F.3d at 930 (evidence of a



                                                 7
         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 8 of 10




prior arrest for possessing and passing counterfeit notes was probative of defendant’s knowledge

and intent in later counterfeit currency possession charge); see also United States v. Hassanshahi,

195 F. Supp. 3d 41-47 (D.D.C. 2013) (a prior court decision that a contract was unenforceable

because the terms violated federal laws prohibiting trade with Iran was probative of defendant’s

knowledge and intent in later charges alleging unlawful trade with Iran); Bikundi, 2015 WL

5915481, at *4-6 (Medicaid provider agreements and an on-site inspection report detailing

Medicaid program requirements were probative of defendant’s knowledge and intent in later health

care fraud prosecution).

       Indeed, the facts here are similar to Brown. There, the Court of Appeals for the D.C. Circuit

upheld a district court’s decision to admit evidence that a defendant charged with bank fraud and

passing fictitious financial instruments had at other times attempted to use fake “bills of exchange”

to deposit funds at another bank and purchase a house and three cars. Brown, 597 F.3d at 399-

400, 402. More specifically, the court held that warnings by a Secret Service detective and counsel

at a commercial bank that the “bills of exchange” were invalid were relevant to the defendant’s

knowledge and intent and undermined his claims of good faith. Id. at 404-05. Similarly here,

Pierce continued to provide victims with false bank documents after the transactions charged in

the Indictment had failed, and indeed, after he learned that a Bank 1 security official had confirmed

that the documents were fake. This evidence shows that Pierce knew that the documents he and

his co-conspirators provided to victims as part of the charged conduct were false and rebuts any

claim of good faith mistake.

       Additionally, this evidence should not be excluded because it took place after, rather than

before, the charged conduct, or because it took place several years later. See Latney, 108 F.3d at

1449 (“Rule 404(b) draws no distinction between bad acts committed before and bad acts



                                                 8
         Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 9 of 10




committed after the charged offense … In each case the question Rule 404(b) poses is whether the

bad acts evidence is relevant…”). Courts have held that the more closely related the conduct is to

the charged offense, the less temporally tied it need be. See Hassanshahi, 195 F. Supp. 3d at 45-

46 (D.D.C. 2016) (“Where the degree of similarity between the acts is strong, courts have

countenanced the admission of evidence notwithstanding a lengthy period of time between the two

events.”); Latney, 108 F.3d at 1449 (“One . . . cannot formulate a general rule . . . that any bad act

committed more than a certain time after the charged offense is inadmissible . . . .”) Here, Pierce

is engaging in essentially the exact same fraudulent scheme providing victims with false bank

documents several years after the charged conduct—which rebuts a defense that he was acting in

good faith or that he mistakenly provided the victims of the charged conduct documents not

knowing they were false.

II.    The Evidence is Not Unfairly Prejudicial under Rule 403 and Will Not Require an
       Undue Amount of Trial Time to Introduce

       Under the second step of the two-step Rule 404(b) analysis, the probative value of the

government’s proffered evidence is not substantially outweighed by the danger of unfair prejudice

under Rule 403. The government is not introducing it to prove that the defendant acted in

conformity with his character, but instead, as discussed in detail above, because the evidence is

highly probative of the defendant’s fraudulent intent and shows that he was not acting in good faith

or by mistake when he provided the victims with false bank documents.

       Importantly, this evidence will not be cumulative and will not take an undue amount of

trial time. It will involve one additional victim witness (Victim D), likely one additional witness

from Bank 2 whose testimony will be brief, and limited additional testimony from the FBI case

agent and FBI forensic accountant, who are already expected to testify. The government intends

on introducing additional exhibits, the majority of which will be short e-mail and WhatsApp

                                                  9
        Case 1:18-cr-00230-BAH Document 28 Filed 09/07/19 Page 10 of 10




electronic communications either involving Victim D, or between Pierce and co-conspirators. This

evidence will not significantly extend the length of the government’s case in chief and will be

introduced efficiently.

                                        CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court admit Rule

404(b) evidence of Defendant Pierce’s intent, knowledge, absence of mistake, and common plan

or scheme.



                                             Respectfully submitted,

                                             ROBERT ZINK
                                             Chief, Fraud Section
                                             Criminal Division
                                             United States Department of Justice


                                     By:      /s/ Blake Goebel
                                             Blake C. Goebel, Trial Attorney
                                             Justin Weitz, Assistant Chief
                                             Criminal Division, Fraud Section
                                             United States Department of Justice
                                             1400 New York Ave. N.W.
                                             Washington, D.C. 20005
                                             (202) 616-5010
                                             Blake.Goebel@usdoj.gov




                                               10
